Opinion Concurrente del Juez Asociado Se. Figueras.
Se solicita un auto de Mandamus para obligar á la Cámara á que cumpla con el Artículo 210 del Código Político, declarando vacantes los cargos de Delegados para que fueron electos Don Carlos Cabrera, Don Luis Sánchez Morales, Don Federico Torregrosa, Don Darío Rola y Don G-eorge W. Fish-back.
Esta es la única cuestión que debe considerarse, porque las resoluciones deben ser congruentes con las demandas y con las demás pretensiones deducidas oportunamente. Del respeto á este principio nos ha dado ejemplo reciente la Corte Suprema de los Estados Unidos al'resolver el caso de la Señora Gonzalez, puesto que declaró solamente que no es extrangera y omitió toda otra clase de argumentos sobre si era ó no ciudadana Americana porque este extremo no fue á dicha Corte en el grado y forma procedentes.
*246Por esto en el presente caso no deben generalizarse las consideraciones.
La Corte Suprema del Estado de Nebraska con fecba de 14 de Enero de 1891 ordenó un auto de mandamus solicitado por Thomas H. Benton contra Samuel M. Eider, speaker de la Cámara de Eepresentantes. Tomo X del Lawyers’ Reports, Annotated, página 796, y yo quizás en caso semejante estaría conforme con los razonamientos del Hon. Cobb., Cr. J., encargado de redactar la opinión de la Corte, en cuyo dictámen se desarrolla á mí juicio una doctrina justa y racional, llegando á afirmar dentro del caso que se resolvió que “ningún cuerpo legislativo tiene poder para interponer un artificio de parlamento en contravención á las expresas prescripciones de la Constitución del Estado”.
Eludiendo, por tanto, toda generalización y limitándome á la cuestión hoy planteada, entiendo que esta Corte no puede intervenir en los actos legislativos ó discrecionales de la Cámara respetando así la independencia de los Poderes legislativo, ejecutivo y judicial.
El auto de mandamus se solicita contra la Cámara y ade-más se funda la petición en el supuesto de que aquélla se ha negado á cumplir el Artículo 210 del Código Político ya citado, pero como esta disposición reserva á la misma Cámara la consideración de las vacantes á que dicho artículo se re-fiere, aquélla, después de una discusión en que intervino la mayoría y minoría, ha considerado como acuerdo final, y por mayoría de votos, que no deben declararse las vacantes y esta función y procedimiento, después de la moción presen-tada por el Delegado Don José de Diego, es el adecuado á toda resolución de la Cámara, de donde resulta que el acuerdo negativo se tomó en virtud de las facultades discrecionales que entraña el mismo Artículo 210.
Pero supongamos que esa disposición contiene un pre-cepto imperativo y categórico, es decir, que la Cámara está obligada á declarar las vacantes, siempre resultará que la *248entidad Cámara no pnede manifestar sn pensamiento y voluntad sino por medio de acuerdo, y siendo el voto libre, siempre resultaría que obra dentro de facultades discre-cionales, cualquiera que fuese el acuerdo que sobre las va-cantes tomase.
Por esta sola razón creo que debe denegarse el auto de mandamus que se ba solicitado, por D. José de Diego y D. Herminio Diaz, por su derecho propio, y en la representación que ostentan.